STRAUP, J.
I fully concur in the affirmance of the judgment. The appellant, as averred and as found by the court, obtained a judgment against the respondent, quieting the title to and awarding to it the possession of the described real estate, on service by publication of summons obtained on an affidavit of willfully false averments that the respondent was a nonresident of the State. This action in equity was brought to set aside the judgment and to have adjudged that the respondent, and not the appellant, was the owner and entitled to the possession of the property. The appellant filed a general demurrer to the complaint for want of facts, and a special demurrer on the grounds of misjoinder of parties defendant and misjoinder of causes. The demurrers were overruled. Por its failure to further plead, a default was entered against appellant.
I think the complaint stated a cause of action and sufficient facts to entitle the plaintiff to the demanded relief. Hence I think the general demurrer was properly overruled. Appellant contends there was a misjoinder of causes, because *284the respondent by his complaint- sought to have the judgment declared void and vacated which the appellant had obtained against him, and to have adjudged that he, and not the appellant, was the owner and entitled to the possession of the property. It further contends there was a misjoinder of parties defendant, because, according to the allegations of the complaint, the appellant alone was interested in the judgment against which the respondent sought relief, and as to the other fifteen defendants it was but alleged that they claimed and asserted an unfounded title or interest in and to the property, and demanded that such claims be set forth and adjudged groundless, and the title-to the property quieted in the respondent as against all of the defendants. I think the contentions untenable, and therefore think the special demurrer was also properly overruled.
The plaintiff, to support his allegations of title, offered in evidence an abstract of title, which, under our statute, is good prima facie evidence. The appellant, notwithstanding the default entered against it, through its counsel, objected to the offer on the ground that the evidence was immaterial. When the respondent was- called as a witness and was about to give testimony, appellant’s counsel again objected “to the introduction of any testimony on the part of the plaintiff, for the reason that the same is irrelevant and immaterial, and that two or more causes of action are improperly joined.” And when respondent, by his counsel, was asked if he was the owner of the property, appellant’s counsel further objected on the ground that the testimony was immaterial, not the best evidence, and that the question propounded called for a conclusion. The court ruled that the default properly entered against the appellant, being an admission on its behalf of every material and traversable allegation of the complaint necessary to respondent’s cause, precluded it from such participation in the proceedings as was attempted by it.
I think the ruling right. Furthermore, I think the objections groundless, had the appellant .been in a position to interpose them. The only objection of plausible merit is the *285last; the question, propounded did not call for the best evidence, and called for a conclusion. But it was preliminary, and the respondent’s ownership of the property was indisputably established by other evidence, which clearly was competent and proper. So this, though it should be regarded erroneous, was harmless.
The other objections were trivial. Neither the findings, nor the sufficiency of them to support the judgment, are assailed. I therefore think the judgment should be affirmed.